         Case 3:18-cv-01456-YY         Document 33      Filed 04/19/21    Page 1 of 1




Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Of Counsel
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


  LAUREN ASHTON METCALF,                                                     3:18-cv-01456-YY
         Plaintiff,
                                                                   ORDER FOR ATTORNEY
          v.                                                  FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $13,807.75 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Kerr Robichaux & Carroll, PO Box 14490, Portland, OR 97293. The

attorney fee of $2,447.56 allowed pursuant to the Equal Access to Justice Act will be refunded to

Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.



                    19th day of ____________________,
       Dated this _______           April             2021.




                                                        /s/ Youlee Yim You
                                                    ________________________________
                                                    Youlee Yim You
                                                    United States Magistrate Judge
